NUMBER 13-21-00239-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                               IN RE STATE FARM LLOYDS


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                Before Justices Longoria, Hinojosa, and Tijerina
                   Memorandum Opinion by Justice Tijerina1

        In this original proceeding, relator State Farm Lloyds asserted that the trial court

abused its discretion by compelling appraisal pursuant to an insurance policy issued to

the real party in interest, Adelaida Martinez. However, State Farm Lloyds has now filed

an unopposed motion to dismiss its petition for writ of mandamus on grounds that the

parties have reached an agreement as to the issues presented in this original proceeding,



        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so,” but “[w]hen granting relief, the court must hand down an opinion as in any other case”);
id. R. 47.4 (distinguishing opinions and memorandum opinions).
and its petition for writ of mandamus “is no longer necessary.” State Farm Lloyds thus

requests that we dismiss this petition for writ of mandamus.

       The Court, having examined and fully considered the unopposed motion to dismiss

this original proceeding, is of the opinion that it should be granted. See Heckman v.

Williamson Cnty., 369 S.W.3d 137, 162 (Tex. 2012) (“A case becomes moot if, since the

time of filing, there has ceased to exist a justiciable controversy between the parties—

that is, if the issues presented are no longer ‘live,’ or if the parties lack a legally cognizable

interest in the outcome.”); In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex.

2005) (orig. proceeding) (“A case becomes moot if a controversy ceases to exist between

the parties at any stage of the legal proceedings, including the appeal.”); see also In re

Smith Cnty., 521 S.W.3d 447, 455 (Tex. App.—Tyler 2017, orig. proceeding).

Accordingly, we grant State Farm Lloyds’s unopposed motion to dismiss, and we dismiss

this original proceeding.



                                                                   JAIME TIJERINA
                                                                   Justice

Delivered and filed on the
17th day of September, 2021.




                                                2